Citation Nr: 0514763	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cerebral aneurysm.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
post-operative residuals of a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An RO rating decision dated 
February 2001 initially denied a claim of entitlement to 
compensation under 38 U.S.C. § 1151 for soft tissue swelling 
of the posterior head.  The RO, in a March 2001 rating 
decision, denied a claim of entitlement to compensation under 
38 U.S.C. § 1151 for status post C5 corpectomy, C4-5 
diskectomy, and C5-6 fusion.  A May 2001 letter from the 
veteran's representative requested additional development of 
the claims, and requested that the document be accepted as a 
Notice of Disagreement (NOD).  The RO readjudicated the 
claims in March 2002 and July 2003, and the veteran has 
perfected his appeal to the Board.

In March 2005, the veteran testified at a travel board 
hearing chaired by C.W. Symanski, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).  The hearing transcript is of record.


REMAND

The veteran claims that he incurred permanent residual 
injury, described as a cerebral aneurism and cervical spine 
disability, as a result of a falling injury that occurred at 
the Miami, Florida VA Medical Center (VAMC).  He asserts that 
the falling injury was due to negligence on the part of VA 
physicians.  The veteran and his representative have 
requested, on several occasions, for a copy of his August 30, 
1999 accident report.  The report has not been associated 
with the claims folder and there is no response from the 
Miami VAMC that such a document is not available and/or does 
not exist.  The veteran also claims that the accident 
occurred during an eye examination.  The VA clinic records 
associated with the claims folder indicates that the veteran 
was scheduled for a diabetic eye screening at 12:30 p.m., but 
there is no documentation of that visitation.  A pain 
management consultation also references escorting the veteran 
to the emergency room for evaluation by a psychiatrist in 
Crisis that also does not appear to be of record.

VA has a stringent duty to obtain identified records in the 
possession of a federal agency.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  The case must be remanded to the RO to obtain 
identified VA clinic records not currently associated with 
the claims folder.  Id.  Specifically, the RO must ensure 
that the claims folder contains the August 30, 1999 accident 
report, the August 30, 1999 clinic consultation at the 
diabetic eye clinic and the August 30, 1999 emergency room 
psychiatrist Crisis evaluation.  

The Board is also of the opinion that medical examination and 
opinion may be necessary to decide the claim of entitlement 
to compensation under 38 U.S.C. § 1151 for status post C5 
corpectomy, C4-5 diskectomy, and C5-6 fusion.  In this 
respect, the veteran's medical records prior to August 30, 
1999 include assessments of cervical radiculitis as well as 
degenerative disc disease (DDD) and discogenic disease of the 
cervical spine.  The veteran claims an acute onset of 
cervical spine pain immediately following the accident with 
his medical records diagnosing severe degenerative disc 
disease with moderate to severe cord compression at C4, C5, 
and C6 in November 1999.  The veteran should be afforded VA 
examination in order to determine whether his cervical spine 
disability underwent a permanent worsening as a result of the 
claimed falling injury.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the veteran and request 
the following:
	a) request him to identify the private 
hospital which reportedly diagnosed him with an 
aneurysm after performing a computerized 
tomography (CT) scan;
	b) request him to identify the private 
physician who diagnosed him with a concussion as 
a result of his August 30, 1999 accident; and
	c) advise him to identify all current private 
providers of treatment for his claimed cerebral 
aneurysm and cervical spine disability, if any.

2.  The RO should obtain the following records in 
the possession of a federal agency:
a) the accident report relating to the 
veteran's August 30, 1999 injury; 
b) complete records from the Miami VAMC 
covering the following clinic appointments on 
August 30, 1999:
i) the diabetic eye screening consultation;
ii) the emergency room psychiatrist Crisis 
evaluation; and
c) complete VA clinic records since March 
2003.

3.  The RO should then schedule the veteran for 
appropriate examination to determine the current 
nature and etiology of his cervical spine 
disability.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.  The examiner should be provided the 
claims folder and a copy of this REMAND prior to 
examination, and be requested to provide findings 
and opinion on the following question:
whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's cervical spine disability 
underwent a permanent increase in 
severity as a result of the claimed 
injury at the Miami VAMC occurring on 
August 30, 1999? 

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


